Citation Nr: 1720992	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-22 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent for major depressive disorder (MDD).

3 . Entitlement to an initial compensable rating for a headache disability.


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1992 to December 1992 and from February 2003 to May 2004.  Service in Southwest Asia is indicated by the record.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office ( RO) in San Juan, Puerto Rico.  In August 2007, the RO denied the Veteran's service-connection claim for dysthymic disorder with anxiety features, and in June 2010 the RO denied the Veteran's claim for PTSD.  In a November 2015 decision, the Board took jurisdiction over both issues, and expanded them into one broader issue, to include consideration of whether service-connection may be awarded for any acquired psychiatric disability.   

As discussed below, upon recent examination, the Veteran's mental health symptoms were specifically attributed to one psychiactric disability-namely, major depressive disorder (MDD).  The RO awarded service connection for MDD in a March 2016 rating decision, effective the date she filed her original service-connection claim for a mental health disability, July 13, 2006.  As such, the issue on appeal has been recharacterized to reflect the only remaining question at issue-whether service-connection is warranted for PTSD.

In November 2015, the Board remanded the Veteran's service-connection claim for a gastrointestinal disability, to include as due to an undiagnosed illness.  The RO subsequently awarded service connection for a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) in an August 2016 rating decision.  The Veteran was notified of this decision in an October 2016 letter.  As the grant of service connection represents a full grant for the benefit sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

In the above referenced March 2016 rating decision, the RO assigned an initial noncompensable rating for her service-connected headache disability, and an initial 30 percent rating for the Veteran's service-connected MDD .   The Veteran filed a timely Notice of Disagreement as to each assigned initial rating in September 2016.  To date, it does not appear that the RO has acknowledged the Veteran's disagreement or issued a Statement of the Case (SOC); thus the issues are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has MDD, for which service-connection has already been established, effective July 13, 2006.   

2. The evidence of record is against a finding that the Veteran has PTSD. 


CONCLUSION OF LAW

The criteria for service connection for posttraumatic disorder (PTSD) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection 

Generally, in order to establish service connection the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016). 

The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a) (2016).   VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). The RO originally certified the Veteran's appeal to the Board in November 2014.  Hence, the DSM-5 is the governing directive for the Veteran's claim.  In any event, the Veteran's psychiatric disability was assessed under both the DSM-IV and DSM-5 criteria over the course of the appeal period.  

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
III.  Analysis

The Veteran filed for service-connection for a mental health disability in July 2006.  Her disability has been variously diagnosed as dysthymic disorder with anxiety features, MDD, anxiety not otherwise specified, and PTSD.

As discussed in the Introduction above, the Board expanded the Veteran's claim in November 2015 to include consideration as to whether service-connection is warranted for any acquired psychiatric disability.  The Board remanded the claim so that a VA examiner can clarify the Veteran's diagnosis(es) and opine as to whether any identified disability is related to service.

The Veteran's identified symptoms of depression, sadness, and anxiety have been consistent throughout the appeal period.  The Veteran's entire medical history was reviewed by a VA examiner in January 2016, to include prior diagnoses if dysthymic disorder, MDD, anxiety and PTSD, and the examiner determined that the Veteran had one overarching disability-namely MDD.  See the January 2016 VA examiner's report, at 1.  The Board finds this determination to be highly probative, as the examiner specifically referenced and considered the Veteran's prior medical reports identifying dysthymic disorder and anxiety, and came to the conclusion that MDD was the Veteran's only psychiatric disability.   Such findings were also consistent with those of the February 2012 examiner, who similarly only diagnosed MDD.  The examiner opined that MDD at least as likely as not had its onset in service, and the RO subsequently awarded service connection for MDD in a March 2016 rating decision, effective the date of her original claim, July 2006.  

The RO readjudicated and recertified the Veteran's appeal to the Board with respect to the question of whether service-connection is warranted for PTSD alone.  Based on the evidence and analysis below, the Board finds that the Veteran does not have PTSD, and service-connection must be denied on this basis.

Notably, in a VA examination from February 2012, the VA examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  Specifically, the examiner determined that the Veteran did not meet all requirements of Criterion C or D.  The examiner did not discount her stressors, but found that overall, the criteria necessary to support a diagnosis of PTSD were not met.  Rather, the Veteran was diagnosed with MDD.

Upon another interview and examination, the January 2016 VA examiner determined the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  He opined that the Veteran did not present all the clinical features of posttraumatic stress disorder as per DSM-5, identifying no satisfying elements of Criterion B, C, D, or E.  Based on these observations, the examiner also diagnosed MDD, and linked that disability to the Veteran's period of service.  

The Board recognizes that the Veteran is a trained nurse, who asserts that she suffers from an "Acquired Psychiatric condition, Depression & Anxiety not to exclude PTSD."  See the Veteran's September 2016 Statement in Support of Claim.  
Although the Veteran's VA treatment records include positive PTSD screens and a diagnosis of PTSD listed on ongoing problem lists, the February 2012 and January 2016 VA examiners clearly and comprehensively outlined, detailed, and substantiated a diagnosis of MDD, and not PTSD based on the relevant criteria of the DSM-IV and DSM-5 respectively.  The VA examiners' reports are deemed highly probative, as they are internally consistent, include consideration of all the Veteran's medical records, specifically identify her prior medical history, provide unequivocal and conclusive opinions, and offer clear reasoning for their diagnoses of MDD, and why the Veteran did not have a PTSD diagnosis, to include reference to the specific criteria for a PTSD diagnosis under the DSM-IV and DSM-5 respectively.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran is correct that she does suffer from an acquired psychiatric disability that has been related to her period of service.  However, the most probative evidence demonstrates that that disability is MDD, and not PTSD.  The Board notes that even if an additional grant of service connection of PTSD would be warranted, it would not result in a separate disability rating or additional compensation payment, as all psychiatric disabilities are rated together as one under the General Rating Formula for Mental Disorders; and, all of the Veteran's symptoms are considered under that criteria.  See 38 C.F.R. § 4.130 (2016).

Because the probative evidence of record does not substantiate a current diagnosis of PTSD, there can be no valid claim for service connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists.)  As such, while it has been clearly established that the Veteran's current mental health disability (MDD) is related to service, and that such disability has already been recognized by VA as a service-connected disability, the evidence is against a finding that the Veteran has PTSD in addition to MDD.  The benefit-of-the-doubt doctrine is not applicable, and the benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied. 


REMAND

As noted in the Introduction above, the RO awarded the Veteran service connection for a headache disability and for MDD in a March 2016 rating decision, and assigned noncompensable and 30 percent disability ratings respectively.   In a September 2016 Notice of Disagreement, the Veteran indicated that she specifically disagreed with the initially assigned evaluations for each of these three disabilities.  To date, the RO has not issued an SOC addressing these matters.  In these circumstances, where a Notice of Disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC. 38 C.F.R. § 19.9(c) (2016); see Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's claims for higher initial disability ratings for her service-connected headache disorder and MDD.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, return the issues to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


